UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended December 31, 2008 or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission File Number Registrant, State of Incorporation, Address and Telephone Number I.R.S. Employer Identification No. 1-11255 AMERCO 88-0106815 (A Nevada Corporation) 1325 Airmotive Way, Ste. 100 Reno, Nevada 89502-3239 Telephone (775) 688-6300 Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes RNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of a “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £Accelerated filer RNon-accelerated filer £Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes £ No R 19,607,996 shares of AMERCO Common Stock, $0.25 par value, were outstanding at February 1, TABLE OF CONTENTS Page No. PART I FINANCIAL INFORMATION Item 1. Financial Statements a)Condensed Consolidated Balance Sheets as of December 31, 2008 (unaudited) and March 31, 2008 1 b)Condensed Consolidated Statements of Operations for the Quartersended December 31, 2008 and 2007 (unaudited) 2 c)Condensed Consolidated Statements of Operations for the Nine Months ended December 31, 2008 and 2007 (unaudited) 3 d)Condensed Consolidated Statements of Comprehensive Income for the Quarters andNine Months ended December 31, 2008 and 2007 (unaudited) 4 e)Condensed Consolidated Statements of Cash Flows for the Nine Months ended December 31, 2008 and 2007 (unaudited) 5 f)Notes to Condensed Consolidated Financial Statements (unaudited) 6 – 34 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 35 – 52 Item 3. Quantitative and Qualitative Disclosures About Market Risk 52 – 53 Item 4. Controls and Procedures 53 – 54 PART II OTHER INFORMATION Item 1. Legal Proceedings 55 Item 1A. Risk Factors 55 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 55 – 56 Item 3. Defaults Upon Senior Securities 56 Item 4. Submission of Matters to a Vote of Security Holders 56 Item 5. Other Information 56 Item 6. Exhibits 56 PART I FINANCIAL INFORMATION ITEM 1.Financial Statements AMERCO AND CONSOLIDATED ENTITIES CONDENSED CONSOLIDATED BALANCE SHEETS December 31, March 31, 2008 2008 (Unaudited) (In thousands) ASSETS Cash and cash equivalents $ 311,517 $ 206,622 Reinsurance recoverables and trade receivables, net 208,193 201,116 Notes and mortgage receivables, net 3,133 2,088 Inventories, net 75,434 65,349 Prepaid expenses 49,435 56,159 Investments, fixed maturities and marketable equities 538,323 633,784 Investments, other 200,126 185,591 Deferred policy acquisition costs, net 48,047 35,578 Other assets 135,134 131,138 Related party assets 304,624 303,886 1,873,966 1,821,311 Property, plant and equipment, at cost: Land 207,148 208,164 Buildings and improvements 914,585 859,882 Furniture and equipment 326,422 309,960 Rental trailers and other rental equipment 211,155 205,572 Rental trucks 1,683,369 1,734,425 3,342,679 3,318,003 Less: Accumulated depreciation (1,320,285 ) (1,306,827 ) Total property, plant and equipment 2,022,394 2,011,176 Total assets $ 3,896,360 $ 3,832,487 LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities: Accounts payable and accrued expenses $ 325,059 $ 292,526 AMERCO's notes, loans and leases payable 1,560,557 1,504,677 Policy benefits and losses, claims and loss expenses payable 783,419 789,374 Liabilities from investment contracts 313,792 339,198 Other policyholders' funds and liabilities 7,869 10,467 Deferred income 22,268 11,781 Deferred income taxes 129,772 126,033 Total liabilities 3,142,736 3,074,056 Commitments and contingencies (Notes 3, 6, 7 and 8) Stockholders' equity: Series preferred stock, with or without par value, 50,000,000 shares authorized: Series A preferred stock, with no par value, 6,100,000 shares authorized; 6,100,000 shares issued and outstanding as of December 31 and March 31, 2008 - - Series B preferred stock, with no par value, 100,000 shares authorized; none issued and outstanding as of December 31 and March 31, 2008 - - Series common stock, with or without par value, 150,000,000 shares authorized: Series A common stock of $0.25 par value, 10,000,000 shares authorized; none issued and outstanding as of December 31 and March 31, 2008 - - Common stock of $0.25 par value, 150,000,000 shares authorized; 41,985,700 issued as of December 31 and March 31, 2008 10,497 10,497 Additional paid-in capital 420,423 419,370 Accumulated other comprehensive loss (100,102 ) (55,279 ) Retained earnings 954,390 915,415 Cost of common shares in treasury, net (22,377,517 shares as of December 31, 2008 and 22,354,386 as of March 31, 2008) (525,640 ) (524,677 ) Unearned employee stock ownership plan shares (5,944 ) (6,895 ) Total stockholders' equity 753,624 758,431 Total liabilities and stockholders' equity $ 3,896,360 $ 3,832,487 The accompanying notes are an integral part of these condensed consolidated financial statements. 1 AMERCO AND CONSOLIDATED ENTITIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Quarter Ended December 31, 2008 2007 (Unaudited) (In thousands, except share and per share amounts) Revenues: Self-moving equipment rentals $ 311,657 $ 326,937 Self-storage revenues 27,397 29,630 Self-moving and self-storage products and service sales 38,663 43,211 Property management fees 6,059 6,925 Life insurance premiums 27,509 27,757 Property and casualty insurance premiums 8,029 7,738 Net investment and interest income 14,913 16,008 Other revenue 8,357 7,254 Total revenues 442,584 465,460 Costs and expenses: Operating expenses 259,242 268,974 Commission expenses 36,664 38,563 Cost of sales 23,229 26,677 Benefits and losses 27,313 25,290 Amortization of deferred policy acquisition costs 2,743 2,687 Lease expense 38,719 33,931 Depreciation, net of (gains) losses on disposals 68,675 61,015 Total costs and expenses 456,585 457,137 Earnings (loss) from operations (14,001 ) 8,323 Interest expense (26,000 ) (25,191 ) Pretax loss (40,001 ) (16,868 ) Income tax benefit 15,049 6,474 Net loss (24,952 ) (10,394 ) Less: Preferred stock dividends (3,241 ) (3,241 ) Loss applicable to common shareholders $ (28,193 ) $ (13,635 ) Basic and diluted loss applicable per common share $ (1.46 ) $ (0.69 ) Weighted average common shares outstanding: Basic and diluted 19,347,660 19,746,237 The accompanying notes are an integral part of these condensed consolidated financial statements. 2 AMERCO AND CONSOLIDATED ENTITIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Nine Months Ended December 31, 2008 2007 (Unaudited) (In thousands, except share and per share amounts) Revenues: Self-moving equipment rentals $ 1,140,930 $ 1,155,240 Self-storage revenues 82,849 94,754 Self-moving and self-storage products and service sales 159,515 174,420 Property management fees 15,496 14,865 Life insurance premiums 81,525 84,881 Property and casualty insurance premiums 21,512 20,986 Net investment and interest income 44,492 46,695 Other revenue 30,554 24,236 Total revenues 1,576,873 1,616,077 Costs and expenses: Operating expenses 792,801 827,032 Commission expenses 138,711 132,348 Cost of sales 90,856 95,268 Benefits and losses 82,303 80,159 Amortization of deferred policy acquisition costs 7,169 9,870 Lease expense 111,803 100,967 Depreciation, net of (gains) losses on disposals 200,047 161,026 Total costs and expenses 1,423,690 1,406,670 Earnings from operations 153,183 209,407 Interest expense (74,774 ) (76,356 ) Pretax earnings 78,409 133,051 Income tax expense (29,711 ) (51,219 ) Net earnings 48,698 81,832 Less: Preferred stock dividends (9,723 ) (9,723 ) Earnings available to common shareholders $ 38,975 $ 72,109 Basic and diluted earnings per common share $ 2.01 $ 3.64 Weighted average common shares outstanding: Basic and diluted 19,347,302 19,820,107 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 AMERCO AND CONSOLIDATED ENTITIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME Quarter Ended December 31, 2008 2007 (Unaudited) (In thousands) Comprehensive income (loss): Net loss $ (24,952 ) $ (10,394 ) Other comprehensive income (loss), net of tax: Foreign currency translation (11,178 ) 551 Unrealized gain (loss) on investments (6,444 ) 2,106 Change in fair value of cash flow hedges (32,661 ) (10,846 ) Total comprehensive loss $ (75,235 ) $ (18,583 ) Nine Months Ended December 31, 2008 2007 (Unaudited) (In thousands) Comprehensive income: Net earnings $ 48,698 $ 81,832 Other comprehensive income (loss), net of tax: Foreign currency translation (13,471 ) 12,430 Unrealized gain (loss) on investments, net (10,118 ) 819 Change in fair value of cash flow hedges (21,234 ) (12,287 ) Total comprehensive income $ 3,875 $ 82,794 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 AMERCO AND CONSOLIDATED ENTITIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Nine Months Ended December 31, 2008 2007 (Unaudited) (In thousands) Cash flow from operating activities: Net earnings $ 48,698 $ 81,832 Adjustments to reconcile net earnings to cash provided by operations: Depreciation 185,027 170,184 Amortization of deferred policy acquisition costs 7,169 9,870 Change in allowance for losses on trade receivables (138 ) 75 Change in allowance for losses on mortgage notes (308 ) (29 ) Change in allowance for inventory reserves 1,488 2,371 Net (gain) loss on sale of real and personal property 15,020 (9,158 ) Net loss on sale of investments 153 375 Deferred income taxes 22,108 17,332 Net change in other operating assets and liabilities: Reinsurance recoverables and trade receivables (6,947 ) 4,816 Inventories (11,573 ) 1,586 Prepaid expenses 6,726 12,196 Capitalization of deferred policy acquisition costs (7,509 ) (3,894 ) Other assets (3,684 ) 1,040 Related party assets 3,786 35,003 Accounts payable and accrued expenses (6,924 ) (2,206 ) Policy benefits and losses, claims and loss expenses payable (3,770 ) (3,038 ) Other policyholders' funds and liabilities (2,599 ) (88 ) Deferred income 10,675 (6,246 ) Related party liabilities (4,493 ) (9,131 ) Net cash provided by operating activities 252,905 302,890 Cash flows from investing activities: Purchases of: Property, plant and equipment (316,970 ) (440,328 ) Short term investments (253,786 ) (171,918 ) Fixed maturities investments (126,375 ) (56,505 ) Equity securities - (27 ) Preferred stock (2,000 ) - Real estate (412 ) (3,404 ) Mortgage loans (12,146 ) (12,522 ) Proceeds from sale of: Property, plant and equipment 106,435 134,099 Short term investments 244,399 192,974 Fixed maturities investments 195,451 77,773 Equity securities 28 46 Preferred stock - 5,625 Real estate 704 784 Mortgage loans 5,165 6,394 Payments from notes and mortgage receivables 816 89 Net cash used by investing activities (158,691 ) (266,920 ) Cash flows from financing activities: Borrowings from credit facilities 165,330 487,626 Principal repayments on credit facilities (117,207 ) (244,108 ) Debt issuance costs (360 ) (11,876 ) Capital lease payments (561 ) - Leveraged Employee Stock Ownership Plan - repayments from loan 951 923 Treasury stock repurchases (963 ) (33,966 ) Securitization deposits - (60,764 ) Preferred stock dividends paid (9,723 ) (9,723 ) Investment contract deposits 14,460 13,864 Investment contract withdrawals (39,867 ) (49,806 ) Net cash provided by financing activities 12,060 92,170 Effects of exchange rate on cash (1,379 ) 311 Increase in cash equivalents 104,895 128,451 Cash and cash equivalents at the beginning of period 206,622 75,272 Cash and cash equivalents at the end of period $ 311,517 $ 203,723 The accompanying notes are an integral part of these condensed consolidated financial statements. 5 AMERCO AND CONSOLIDATED ENTITIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1.Basis of Presentation The third fiscal quarter for AMERCO ends on the 31st of December for each year that is referenced. Our insurance company subsidiaries have a third quarter that ends on the 30th of September for each year that is referenced. They have been consolidated on that basis. Our insurance companies’ financial reporting processes conform to calendar year reporting as required by state insurance departments. Management believes that consolidating their calendar year into our fiscal year financial statements does not materially affect the financial position or results of operations. The Company discloses any material events occurring during the intervening period. Consequently, all references to our insurance subsidiaries’ years 2008 and 2007 correspond to fiscal 2009 and 2008 for AMERCO. Accounts denominated in non-U.S. currencies have been translated into U.S. dollars. Certain amounts reported in previous years have been reclassified to conform to the current presentation. The condensed consolidated balance sheets as of December 31, 2008 and March 31, 2008 include the accounts of AMERCO and its wholly-owned subsidiaries.
